DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 02/10/2021. 
The status of the Claims is as follows:
Claims 19-20, 22-24 and 26 have been cancelled;
Claims 28-35 are new;
Claims 1, 10 and 27 have been amended;
Claims 1-18, 21, 25 and 27-35 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 
Allowable Subject Matter
Claims 1-18, 21, 25 and 27-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed majority of said opening ramp is proximal to said pivot axis when said cartridge assembly is in said fully open position and said fully closed position in conjunction with the limitations recited in Claims 1 and 10. 

The Prior Art, Shah for example, discloses an opening ramp (152b) that is mostly distal to the pivot axis. The Prior Art does not teach or suggest a majority of said opening ramp is proximal to said pivot axis when said cartridge assembly is in said fully open position and said fully closed position in conjunction with the limitations recited in Claims 1 and 10.

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed when said cartridge assembly is in said fully closed position, said at least one cartridge engagement feature engages said opening ramp in a first position, and wherein when said dynamic I-beam clamping assembly is in said starting position, at least one of said cartridge engagement features engages said opening ramp in a second position to retain said cartridge assembly in said fully open position in conjunction with the limitations recited in Claim 27. 

The Prior Art, Shah for example, discloses when the cartridge assembly is in a fully closed position the cartridge engagement feature is not engaged with the opening ramp in the claimed first position the cartridge is still in an open position. The Prior Art does not teach when said cartridge assembly is in said fully closed position, said at least one cartridge engagement feature engages said opening ramp in a first position, and wherein when said dynamic I-beam clamping assembly is in said starting position, at least one of said cartridge engagement features engages said opening ramp in a second position to retain said cartridge assembly in said fully open position in conjunction with the limitations recited in Claim 27.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731